By the Court

Sherburne, J.
This action is founded upon .a promissory note made by one Alexander Bey on the 14th day of June, 1855, payable to James W. Simpson, the Defendant in Error, for the sum of $3517,08. Marshall & Co. endorsed their firm name on the back of the note before the ■delivery thereof to the payee; and it is alleged, substantially, in the Complaint, that they so endorsed the note for the purpose of becoming security with Bey, for the payment of the same to Simpson; that afterwards and before maturity, Bey delivered the same to Simpson for a valid consideration, and that Simpson took the same upon the credit of the firm name of Marshall & Co. It is also alleged that the note was duly protested for non-payment.
This is another of the cases which must follow that of Allen *383Pierse, Plaintiff in Error, vs. Irvine, Stone & McCormick, decided at this term of the Court. The reasons given for the decision in that case, apply equally to this.
Judgment below affirmed.